Case 5:18-cv-01526-SMH-KLH Document 127 Filed 02/05/20 Page 1 of 1 PageID #: 3763
                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                     SHREVEPORT DIVISION


MAGNOLIA ISLAND PLANTATION L L C ET AL CASE NO. 5:18-CV-01526

VERSUS                                                     JUDGE S. MAURICE HICKS, JR.

LUCKY FAMILY L L C ET AL                                   MAGISTRATE JUDGE HAYES


                               NOTICE OF MOTION SETTING WITHOUT DATE

        The Motion to Continue Deadlines (Document No. 124) filed by Barbara Marie Carey Lollar, Ronald William
Lollar, Magnolia Island Plantation LLC on February 4, 2020 has been referred to Magistrate Judge Hayes.

                                                       Deadlines

         Any response to said motion is due by February 26, 2020. The movant may file a reply, without leave of
court, within seven (7) days after the response is filed. LR7.8 governs the length of briefs. Any party filing no brief
will be deemed not to oppose the motion. At the close of the briefing period, the record will be submitted to the
Magistrate Judge for consideration; a written ruling or recommendation will issue in due course.

                                                  No Oral Argument

        It is the policy of the Court to decide motions on the basis of the record WITHOUT ORAL ARGUMENT.
Accordingly, responses and briefs should fully address all pertinent issues. Should the Court feel oral argument is
necessary, all parties will be notified.

                                                   Courtesy Copies

       An electronic copy of the motion and all memoranda only (no attachments) shall be e-mailed in WordPerfect
or Word Format DIRECTLY to:

                           hayes_motions@lawd.uscourts.gov

      If attachments to the motion or response exceed 15 pages, paper copies of the attachments shall be provided to
chambers:

                                 Hon. Karen L. Hayes
                                 United States Magistrate Judge
                                 201 Jackson Street, Suite 215
                                 Monroe, Louisiana 71201

ALL DEADLINES SET FORTH IN THE SCHEDULING ORDER SHALL REMAIN IN PLACE UNLESS
OTHERWISE ORDERED BY THIS COURT.

         If the parties resolve any matters raised in this motion, the moving party should immediately notify chambers
at (318) 388-6036.

DATE OF NOTICE: February 5, 2020

                                                 TONY R. MOORE
                                                 CLERK OF COURT
